—Order, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about October 22, 1997, which denied appellant’s motion to vacate a prior order, entered upon her failure to appear at a scheduled hearing, terminating her parental rights to the subject child upon a finding of permanent neglect, unanimously affirmed, without costs.
The motion was properly denied for failure to show either a reasonable excuse for the failure to appear or a meritorious defense. In the latter regard, appellant fails to rebut petitioner agency’s clear and convincing evidence that its diligent efforts to strengthen the parental relationship were thwarted by appellant’s indifference and lack of cooperation. In view of the foregoing, we decline to review appellant’s claim that she was denied due process by the court’s conducting of the fact-finding and dispositional hearings in the absence of assigned counsel. Even if new counsel had been appointed after her original attorney disqualified himself for conflict of interest, there is no showing that appellant would have cooperated or been available for consultation with him. Concur — Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.